ICJ_050_BarcelonaTraction1962_BEL_ESP_1962-08-07_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER

COMPANY, LIMITED
(NOUVELLE REQUETE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 7 AOÛT 1962

1962

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(NEW APPLICATION: 1962)
(BELGIUM »v. SPAIN)

ORDER OF 7 AUGUST 1962
La présente ordonnance doit étre citée comme suit:
« Affaire de la Barcelona Traction, Light and Power Company,
Limited (nouvelle requête : 1962) (Belgique c. Espagne),
Ordonnance du 7 août 1962: C. I. J. Recueil 1962, p. 310.»

This Order should be cited as follows:
“Case concerning the Barcelona Traction, Light and Power Company,
Limited (new Application: 1962) (Belgium v. Spain),
Order of 7 August 1962: I.C.J. Reporis 1962, p. 310.”

 

N° de vente: 963
Sales number

 

 

 
310

INTERNATIONAL COURT OF JUSTICE

1962

YEAR 1962 7 August
General List:
7 August 1962 No. 50

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(NEW APPLICATION: 1962)
(BELGIUM ». SPAIN)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court;

Whereas, by a letter dated 19 June 1962, the Belgian Ambassa-
dor to the Netherlands transmitted to the Registry an Application
by the Belgian Government, dated 14 June 1962, instituting before
the Court ‘“‘new proceedings in the dispute between the Belgian
Government and the Spanish Government concerning the Barcelona
Traction, Light and Power Company, Ltd.”;

Whereas the Belgian Ambassador to the Netherlands states in
his letter that the Belgian Government has appointed as its Agent
to represent it before the Court in this case M. Yves Devadder,
Legal Adviser, Ministry for Foreign Affairs and External Trade,
and that the Application bears the signature of M. Devadder;

Whereas, to found the jurisdiction of the Court, the Application
relies on Article 17 of the Treaty of Conciliation, Judicial Settlement
and Arbitration of 19 July 1927 between Belgium and Spain and on
Article 37 of the Statute of the Court;

4
BARCELONA TRACTION (ORDER OF 7 VIII 62) 311
Whereas, on 19 June 1962, a copy of the Application was trans-
mitted to the Spanish Ambassador to the Netherlands;

Whereas, by a letter dated 24 July 1962, the Spanish Ambassador
to the Netherlands informed the Registry that his Government had
appointed as Agent Professor Juan Manuel Castro-Rial;

Having ascertained tne views of the Parties,
Fixes as follows the time-limits for the filing of Pleadings:

for the Memorial of the Belgian Government, 31 October 1962;

for the Counter-Memorial of the Spanish Government, 15 March
1963 ;

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this seventh day of August,
one thousand nine hundred and sixty-two, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Belgian Government and to the Spanish Govern-
ment, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) William TaAIT,
Acting Registrar.
